Case 8:20-cv-01003-MSS-CPT Document 23 Filed 05/12/20 Page 1 of 1 PagelD 350

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

HONORABLE MARY S. SCRIVEN

 

 

CASE NO. 8:20-cv-1003-T-35CPT DATE: May 12, 2020
TITLE: 3M Company v. TAC2 Global LLC
TIME: 10:04 AM — 11:47 AM TOTAL: 1 hour, 43 minutes

Courtroom Deputy: Kristin Carreon | Court Reporter: Bill Jones

Counsel for Plaintiff(s): Michael Weaver; Jason Wasserkrug

 

 

 

Counsel for Defendant(s): Amy Stoll

 

CLERK’S MINUTES: PROCEEDINGS OF MOTION HEARING

Court in session and counsel identified for the record. This hearing took place via Zoom
video conference, with all parties appearing as such.

The Court hears argument by counsel regarding Plaintiffs Motion for Temporary
Restraining Order and Preliminary Injunction (Dkt. 8).

Derek McAfee, TAC2 Global LLC’s client representative, is sworn and testified.

Plaintiffs Motion for Temporary Restraining Order and Preliminary Injunction (Dkt. 8) is
granted in part and denied in part, for the reasons stated on the record.

The Court will schedule a hearing for Monday, June 3, 2020, to discuss the preliminary
injunction. The hearing will be set by separate notice.

An order will follow.

Court adjourned.
